
	

113 HR 5024 IH: Social Security Caregiver Credit Act of 2014
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5024
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mrs. Lowey (for herself, Ms. Schakowsky, Ms. Moore, Ms. Kaptur, Ms. DeLauro, Mr. Grijalva, Ms. Kuster, Ms. Schwartz, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to credit prospectively individuals serving as
			 caregivers of dependent relatives with deemed wages for up to five years
			 of such service.
	
	
		1.Short titleThis Act may be cited as the Social Security Caregiver Credit Act of 2014.
		2.FindingsCongress finds that:
			(1)Caregiving is an essential element of family life and a vital service for children, the ill, the
			 disabled, and the elderly.
			(2)The establishment of a caregiver credit would bolster the economic prospects of unpaid caregivers
			 and would provide them with vital retirement security.
			(3)The 2013 Annual Report of the Board of Trustees of the Federal Old-Age and Survivors Insurance and
			 Federal Disability Insurance Trust Funds concluded that the combined Trust
			 Funds will be able to pay scheduled benefits in full until 2033.
			(4)While there is no immediate crisis, policy options should be considered to extend OASDI solvency,
			 including by eradicating the gender wage gap, increasing overall
			 employment, or increasing the minimum wage.
			3.Deemed wages for caregivers of dependent relativesTitle II of the Social Security Act is amended by adding after section 234 (42 U.S.C. 434) the following new section:
			
				235.Deemed wages for caregivers of dependent relatives(a)DefinitionsFor purposes of this section—
						(1)The term qualifying month means, in connection with an individual, a month during which such individual was engaged for not
			 less than 80 hours in providing care to a dependent relative without
			 monetary compensation. Such term does not include any month ending after
			 the date on which such individual attains retirement age (as defined in
			 section 216(l)).
						(2)The term dependent relative means, in connection with an individual—
							(A)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic
			 partner) who is under the age of 12, or
							(B)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic
			 partner), a parent, aunt, or uncle (of such individual or his or her
			 spouse or domestic partner), or such individual’s spouse or domestic
			 partner, if such child, grandchild, niece, nephew, parent, aunt, uncle,
			 spouse, or domestic partner is a chronically dependent individual.
							(3)
							(A)The term chronically dependent individual means an individual who—
								(i)is dependent on a daily basis on verbal reminding, physical cueing, supervision, or other
			 assistance provided to the individual by another person in the performance
			 of at least two of the activities of daily living (described in
			 subparagraph (B)), and
								(ii)without the assistance described in clause (i), could not perform such activities of daily living.
								(B)The activities of daily living referred to in subparagraph (A) are the following:
								(i)Eating.
								(ii)Bathing.
								(iii)Dressing.
								(iv)Toileting.
								(v)Transferring in and out of a bed or in and out of a chair.
								(b)Deemed Wages of Caregiver
						(1)
							(A)For purposes of determining entitlement to and the amount of any monthly benefit for any month
			 after December 2014, or entitlement to and the amount of any lump-sum
			 death payment in the case of a death after such month, payable under this
			 title on the basis of the wages and self-employment income of any
			 individual, and for purposes of section 216(i)(3), such individual shall
			 be deemed to have been paid during each qualifying month (in addition to
			 wages or self-employment income actually paid to or derived by such
			 individual during such month) at an amount per month equal to—
								(i)in the case of a qualifying month during which no wages or self-employment income were actually
			 paid to or derived by such individual, 50 percent of the average amount of
			 wages and self-employment income otherwise credited to individuals for
			 such month under this title; and
								(ii)in the case of any other qualifying month, the excess of the amount determined under clause (i)
			 over 1/2 of the wages or self-employment income actually paid to or
			 derived by such individual during such month.
								(B)In any case in which there are more than 60 qualifying months for an individual, only the last 60
			 of such months shall be taken into account for purposes of this section.
							(2)Paragraph (1) shall not be applicable in the case of any monthly benefit or lump-sum death payment
			 if a larger such benefit or payment, as the case may be, would be payable
			 without its application.
						(c)Identification RequirementsA qualifying month shall not be taken into account under this section with respect to an individual
			 unless such individual provides the Commissioner of Social Security with
			 the name and identifying information of the dependent relative with
			 respect to whom the individual was engaged in providing care during such
			 month, and other information as the Commissioner may require to verify the
			 status of the dependent relative, on whatever application may be required
			 to obtain benefits under this section..
		
